United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD &
SAFETY INSPECTION SERVICE, Fresno, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0143
Issued: July 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 25, 2017 appellant, through counsel, filed a timely appeal from an August 22,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish more than 11 percent
permanent impairment of his left upper extremity, for which he previously received a schedule
award.
On appeal, counsel argues that OWCP improperly combined two separate body parts when
denying his claim for an increased schedule award.
FACTUAL HISTORY
On November 16, 2007 appellant, then a 49-year-old consumer safety inspector, filed a
traumatic injury claim (Form CA-1) alleging that on that date, he pulled or tore a muscle in his left
inner arm elbow joint when adjusting a mirror while in the performance of duty. Under File No.
xxxxxx289 OWCP accepted his claim for left distal bicep rupture and enthesopathy of elbow
region. Appellant underwent a reconstruction with an achilles tendon allograft on April 2, 2008.
OWCP paid him wage-loss compensation from March 9 through September 27, 2008 on the
supplemental rolls.
Appellant also filed a traumatic injury claim (Form CA-1) on February 22, 2010 in OWCP
File No. xxxxxx024 for an injury to his left thumb and hand. That case was accepted by OWCP
for rupture of flexor tendons on left hand and wrist, sprain of the left hand, and basal joint arthritis
of the left thumb.
On June 14, 2013 OWCP issued appellant a schedule award for 11 percent impairment of
his left upper extremity, based upon his left thumb impairment. The award ran for 34.32 weeks.
In a letter dated July 26, 2016, counsel requested a schedule award, and forwarded a June 8,
2016 report by Dr. Michael E. Hebrard, a Board-certified physiatrist. Dr. Hebrard listed
appellant’s diagnoses as left biceps tendon rupture and enthesopathy of the left elbow region. He
opined that appellant reached maximum medical improvement (MMI) on June 8, 2016.
Dr. Hebrard further opined that appellant had seven percent permanent impairment of his left upper
extremity for the rupture of the left bicep tendon with residual deficits. He explained that pursuant,
to the Elbow Regional Grid found in Table 15-4 of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),3 appellant’s
left bicep tendon rupture was a class 1 impairment. Dr. Hebrard found grade modifiers for physical
examination as 3 (based on three centimeters of atrophy on the left with pain), and a functional
history modifier 3 (for pain with less than normal activity). He found that this yielded a net
adjustment of plus two, which gave appellant a class 1, grade E impairment, which equaled seven
percent permanent impairment of the left upper extremity for rupture of the left bicep tendons with
residual function deficits.
On September 22, 2016 OWCP referred appellant’s file to OWCP’s medical adviser. In a
report dated October 3, 2016, the medical adviser listed appellant’s diagnosis as status post repair
of ruptured distal bicep tendon, 2007. The medical adviser found that appellant had seven percent
3

A.M.A., Guides (6th ed. 2009).

2

permanent impairment of the left upper extremity resulting from the employment injury of
November 16, 2007. However, as appellant had already received a prior schedule award for 11
percent permanent impairment of the left upper extremity, the medical adviser determined that
there had been no increase in his left upper extremity permanent impairment.
By decision dated November 17, 2016, OWCP denied appellant’s request for a schedule
award as it determined that the evidence of record was insufficient to establish additional
permanent impairment of his left upper extremity beyond that which was previously awarded.
By letter dated November 23, 2016, appellant, through counsel, requested a telephone
hearing before an OWCP hearing representative. During the hearing, held on June 8, 2017,
counsel noted that the prior award for 11 percent permanent impairment of the left upper extremity
did not involve the elbow. He contended that there was no logical reason why the previous award
would preclude appellant from obtaining an award for an injury to his bicep, and that he deserved
an additional schedule award for seven percent permanent impairment of his left upper extremity.
By decision dated August 22, 2017, OWCP’s hearing representative affirmed the
November 17, 2016 decision. The hearing representative stated that, pursuant to OWCP
procedures, the prior rating due to a work-related impairment is subtracted from the total
percentage of impairment.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.4 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.5 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ, shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.6
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.

4

See 20 C.F.R. §§ 1.1-1.4.

5

For a complete loss of an arm, an employee shall receive 312 weeks compensation. 5 U.S.C. § 8107(c)(1).

6

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).7 The Board has approved the use by OWCP of the A.M.A., Guides,
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.8
The sixth edition requires identifying the impairment Class of Diagnosis (CDX) condition,
which is then adjusted by grade modifiers based on Functional History (GMFH), Physical
Examination (GMPE), and Clinical Studies (GMCS).9 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).
It is well established that benefits payable under 5 U.S.C. § 8107(c) are reduced by the
period of compensation paid under the schedule for an earlier injury if: (1) compensation in both
cases is for impairment of the same member or function or different part of the same member or
function or different parts of the same member or function; and (2) the latter impairment in whole
or in part would duplicate the compensation payable for the preexisting impairment.10
ANALYSIS
The Board finds that this case is not in posture for decision.
The issue is whether appellant has met his burden of proof to establish more than 11 percent
permanent impairment of the left upper extremity, for which he previously received a schedule
award.
The Board has found that OWCP had inconsistently applied Chapter 15 of the sixth edition
of the A.M.A., Guides when granting schedule awards for upper extremity claims. No consistent
interpretation had been followed regarding the proper use of the diagnosis-based impairment (DBI)
or range of motion (ROM) methodologies when assessing the extent of permanent impairment for
schedule award purposes.11 The purpose of the use of uniform standards is to ensure consistent
results and to ensure equal justice under the law to all claimants.12 In T.H., the Board concluded
that OWCP physicians were at odds over the proper methodology for rating upper extremity
impairment, having observed attending physicians, evaluating physicians, second opinion
physicians, impartial medical examiners, and district medical advisers use both DBI and ROM
methodologies interchangeably without any consistent basis. Furthermore, the Board observed
7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5(a) (March 2017).
8

Isidoro Rivera, 12 ECAB 348 (1961); see also C.H., Docket No. 17-1439 (issued February 15, 2018).

9

A.M.A., Guides 383-492.

10

20 C.F.R. § 10.404(d); see T.S., Docket No. 16-1406 (issued August 9, 2017); T.S., Docket No. 09-1308 (issued
December 22, 2009).
11

T.H., Docket No. 14-0943 (issued November 25, 2016).

12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

4

that physicians interchangeably cited to language in the first printing or the second printing when
justifying use of either ROM or DBI methodology. Because OWCP’s own physicians were
inconsistent in the application of the A.M.A., Guides, the Board found that OWCP could no longer
ensure consistent results and equal justice under the law for all claimants.13
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the decision. Utilizing a consistent method
for calculating permanent impairment for upper extremities applied uniformly14 and after such
other development as may be deemed necessary, OWCP shall issue a de novo decision on
appellant’s claim for an upper extremity schedule award.
Furthermore, although OWCP informed its medical adviser of appellant’s prior award, the
medical adviser did not provide an opinion explaining how the current permanent impairment
duplicated the prior impairment to the left upper extremity and its relationship to the prior schedule
award.15 Rather, the medical adviser simply noted that appellant previously received a schedule
award for 11 percent loss of use of the left upper extremity and that the 7 percent impairment found
by Dr. Hebrard was less than the 11 percent previously awarded. The Board notes that the prior
award for 11 percent permanent impairment was based on his left thumb impairment, whereas the
current claim for a schedule award is based on left distal bicep rupture.
Accordingly, the case will be remanded to OWCP to properly resolve the issue presented.
After such further development as deemed necessary, it shall issue a de novo decision on all aspects
of appellant’s schedule award claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

13

Supra note 11.

14

See FECA Bulletin No. 17-0006 (issued May 8, 2017).

15

See J.S., Docket No. 15-1252 (issued January 19, 2016) (simply comparing the prior percentage of impairment
awarded to the current impairment for the same member is not sufficient); J.K., Docket No. 16-1361 (issued
April 18, 2017) (medical evidence must clearly explain how the current permanent impairment duplicated the prior
impairment).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated August 22, 2017 is set aside and the case is remanded for further proceedings
consistent with this decision.
Issued: July 19, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

